Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 1 of 17 Page ID #:407




 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
      JUISHAN HSU, individually, and as              Case No.: 2:20-cv-03488-DSF-JC
10    survivor of her deceased husband,              Action Filed: April 15, 2020
11    CHUNG CHEN’S Estate, and as
      Personal Representative of the ESTATE          STIPULATED PROTECTIVE
12
      OF CHUNG CHEN, for the benefit of              ORDER
13    its survivors, and VIVIAN CHEN,
      Individually, and as survivor of her
14
      deceased father, CHUNG CHEN’S
15    ESTATE,
16
                           Plaintiffs,
17
      v.
18
      PRINCESS CRUISE LINES, LTD.,
19

20                         Defendant.
21          1.     PURPOSES, LIMITATIONS AND GOOD CAUSE
22          1.1    Purposes and Limitations
23          As the parties have represented that discovery in this action is likely to
24    involve production of confidential, proprietary, or private information for which
25    special protection from public disclosure and from use for any purpose other than
26    prosecuting this litigation may be warranted, this Court enters the following
27    Protective Order. This Order does not confer blanket protections on all disclosures
28    or responses to discovery. The protection it affords from public disclosure and use
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 2 of 17 Page ID #:408




 1    extends only to the limited information or items that are entitled to confidential
 2    treatment under the applicable legal principles. Further, as set forth in Section 12.3,
 3    below, this Protective Order does not entitle the parties to file confidential
 4    information under seal. Rather, when the parties seek permission from the court to
 5    file material under seal, the parties must comply with Civil Local Rule 79-5 and
 6    with any pertinent orders of the assigned District Judge and Magistrate Judge.
 7          1.2    Good Cause Statement
 8          The discovery in this action is likely to involve personal medical information,
 9    financial records, trade secrets, confidential business communications, confidential
10    commercial agreements, and confidential employee information. In light of the
11    nature of the claims and allegations in this case and the parties’ representations that
12    discovery in this case will involve the production of confidential records, and in
13    order to expedite the flow of information, to facilitate the prompt resolution of
14    disputes over confidentiality of discovery materials, to adequately protect
15    information the parties are entitled to keep confidential, to ensure that the parties are
16    permitted reasonable necessary uses of such material in connection with this action,
17    to address their handling of such material at the end of the litigation, and to serve the
18    ends of justice, a protective order for such information is justified in this matter.
19    The parties shall not designate any information/documents as confidential without a
20    good faith belief that such information/documents have been maintained in a
21    confidential, non-public manner, and that there is good cause or a compelling reason
22    why it should not be part of the public record of this case.
23          2.     DEFINITIONS
24          2.1    Action: The instant action: 2:20-cv-03488-DSF-JC (C.D. Cal.).
25          2.2    Challenging Party: a Party or Non-Party that challenges the
26    designation of information or items under this Order.
27    ///
28
                                                  2
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 3 of 17 Page ID #:409




 1           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 2    how it is generated, stored or maintained) or tangible things that qualify for
 3    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 4    the Good Cause Statement.
 5           2.4    “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY”
 6    Information or Items: extremely sensitive “CONFIDENTIAL” Information or
 7    Items, the disclosure of which to another Party or Non-Party would create a
 8    substantial risk of serious harm that could not be avoided by less restrictive means.
 9           2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
10    their support staff).
11           2.6    Designating Party: a Party or Non-Party that designates information or
12    items that it produces in disclosures or in responses to discovery as
13    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
14    ONLY.”
15           2.7    Disclosure or Discovery Material: all items or information, regardless
16    of the medium or manner in which it is generated, stored, or maintained (including,
17    among other things, testimony, transcripts, and tangible things), that are produced or
18    generated in disclosures or responses to discovery in this matter.
19           2.8    Expert: a person with specialized knowledge or experience in a matter
20    pertinent to the litigation who has been retained by a Party or its counsel to serve as
21    an expert witness or as a consultant in this Action.
22           2.9    House Counsel: attorneys who are employees of a party to this Action
23    or its affiliates, including their support staff. House Counsel does not include
24    Outside Counsel of Record or any other outside counsel.
25           2.10 Non-Party: any natural person, partnership, corporation, association, or
26    other legal entity not named as a Party to this action.
27    ///

28
                                                 3
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 4 of 17 Page ID #:410




 1             2.11 Outside Counsel of Record: attorneys who are not employees of a
 2    party to this Action but are retained to represent or advise a party to this Action and
 3    have appeared in this Action on behalf of that party or are affiliated with a law firm
 4    which has appeared on behalf of that party, and includes support staff.
 5             2.12 Party: any party to this Action, including all of its officers, directors,
 6    employees, consultants, retained experts, and Outside Counsel of Record (and their
 7    support staffs).
 8             2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 9    Discovery Material in this Action.
10             2.14 Professional Vendors: persons or entities that provide litigation
11    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
12    demonstrations, and organizing, storing, or retrieving data in any form or medium)
13    and their employees and subcontractors.
14             2.15 Protected Material: any Disclosure or Discovery Material that is
15    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
16    ATTORNEYS’ EYES ONLY.”
17             2.16 Receiving Party: a Party that receives Disclosure or Discovery
18    Material from a Producing Party.
19             3.    SCOPE
20             The protections conferred by this Order cover not only Protected Material (as
21    defined above), but also (1) any information copied or extracted from Protected
22    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
23    and (3) any deposition testimony, conversations, or presentations by Parties or their
24    Counsel that might reveal Protected Material, other than during a court hearing or at
25    trial.
26    ///
27    ///
28
                                                    4
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 5 of 17 Page ID #:411




 1          Any use of Protected Material during a court hearing or at trial shall be
 2    governed by the orders of the presiding judge. This Order does not govern the use
 3    of Protected Material during a court hearing or at trial.
 4          4.     DURATION
 5          Even after final disposition of this litigation, the confidentiality obligations
 6    imposed by this Order shall remain in effect until a Designating Party agrees
 7    otherwise in writing or a court order otherwise directs. Final disposition shall be
 8    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 9    or without prejudice; and (2) final judgment herein after the completion and
10    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
11    including the time limits for filing any motions or applications for extension of time
12    pursuant to applicable law.
13          5.     DESIGNATING PROTECTED MATERIAL
14          5.1    Exercise of Restraint and Care in Designating Material for Protection.
15    Each Party or Non-Party that designates information or items for protection under
16    this Order must take care to limit any such designation to specific documents and
17    things that qualify under the appropriate standards. To the extent that it is not
18    unreasonably burdensome, the Designating Party should designate for protection
19    only those parts of material, documents, items, or oral or written communications
20    that qualify so that other portions of the material, documents, items, or
21    communications for which protection is not warranted are not swept unjustifiably
22    within the ambit of this Order.
23          Mass, indiscriminate, or routinized designations are prohibited. Designations
24    that are shown to be clearly unjustified or that have been made for an improper
25    purpose (e.g., to unnecessarily encumber the case development process or to impose
26    unnecessary expenses and burdens on other parties) may expose the Designating
27    Party to sanctions.
28
                                                 5
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 6 of 17 Page ID #:412




 1          If it comes to a Designating Party’s attention that information or items that it
 2    designated for protection do not qualify for protection, that Designating Party must
 3    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4          5.2      Manner and Timing of Designations. Except as otherwise provided in
 5    this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 6    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7    under this Order must be clearly so designated before the material is disclosed or
 8    produced.
 9          Designation in conformity with this Order requires:
10                (a) for information in documentary form (e.g., paper or electronic
11    documents, but excluding transcripts of depositions), that the Producing Party affix
12    at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
13    ATTORNEYS’ EYES ONLY” to each page that contains protected material. If
14    only a portion or portions of the material on a page qualifies for protection, the
15    Producing Party also must clearly identify the protected portion(s) (e.g., by making
16    appropriate markings in the margins), to the extent that it is not unreasonably
17    burdensome to do so.
18          A Party or Non-Party that makes original documents available for inspection
19    need not designate them for protection until after the inspecting Party has indicated
20    which documents it would like copied and produced. During the inspection and
21    before the designation, all of the material made available for inspection shall be
22    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
23    documents it wants copied and produced, the Producing Party must determine which
24    documents, or portions thereof, qualify for protection under this Order. Then,
25    before producing the specified documents, the Producing Party must affix the
26    “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
27    ONLY” legend to each page that contains Protected Material. If only a portion or
28
                                                  6
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 7 of 17 Page ID #:413




 1    portions of the material on a page qualifies for protection, the Producing Party also
 2    must clearly identify the protected portion(s) (e.g., by making appropriate markings
 3    in the margins), to the extent that it is not unreasonably burdensome to do so.
 4                 (b) for testimony given in depositions, such testimony is preferably
 5    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
 6    ATTORNEYS’ EYES ONLY” during the course of the deposition when
 7    appropriate, but nevertheless shall be provisionally designated as
 8    “CONFIDENTIAL” in its entirety until 30 calendar days after receipt of the final
 9    transcript have past (or a date otherwise agreed by the parties), by which time each
10    Party shall provide to the other Party an identification of any changes or additions to
11    the portions of the transcript that it designates as “CONFIDENTIAL” or “HIGHLY
12    CONFIDENTIAL - ATTORNEYS’ EYES ONLY.” The Parties further agree,
13    pursuant to Federal Rule of Civil Procedure 30(e), that any deponent may review
14    and sign their deposition transcript within 30 calendar days of the party receiving
15    the transcript.
16                 (c) for information produced in some form other than documentary and
17    for any other tangible items, that the Producing Party affix in a prominent place on
18    the exterior of the container or containers in which the information is stored the
19    legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’
20    EYES ONLY.” If only a portion or portions of the information warrants protection,
21    the Producing Party, to the extent practicable, shall identify the protected portion(s),
22    to the extent that it is not unreasonably burdensome to do so.
23           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
24    failure to designate qualified information or items does not, standing alone, waive
25    the Designating Party’s right to secure protection under this Order for such material.
26    Upon timely correction of a designation, the Receiving Party must make reasonable
27    ///
28
                                                   7
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 8 of 17 Page ID #:414




 1    efforts to assure that the material is treated in accordance with the provisions of this
 2    Order.
 3             6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 5    designation of confidentiality at any time that is consistent with the Court’s
 6    Scheduling Order.
 7             6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 8    resolution process under Local Rule 37-1 et seq.
 9             6.3   The burden of persuasion in any such challenge proceeding shall be on
10    the Designating Party. Frivolous challenges, and those made for an improper
11    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
12    parties) may expose the Challenging Party to sanctions. Unless the Designating
13    Party has waived or withdrawn the confidentiality designation, all parties shall
14    continue to afford the material in question the level of protection to which it is
15    entitled under the Producing Party’s designation until the Court rules on the
16    challenge.
17             7.    ACCESS TO AND USE OF PROTECTED MATERIAL
18             7.1   Basic Principles. A Receiving Party may use Protected Material that is
19    disclosed or produced by another Party or by a Non-Party in connection with this
20    Action only for prosecuting, defending, or attempting to settle this Action. Such
21    Protected Material may be disclosed only to the categories of persons and under the
22    conditions described in this Order. When the Action has been terminated, a
23    Receiving Party must comply with the provisions of Section 13 below.
24             Protected Material must be stored and maintained by a Receiving Party at a
25    location and in a secure manner that ensures that access is limited to the persons
26    authorized under this Order.
27    ///

28
                                                  8
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 9 of 17 Page ID #:415




 1          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 2    otherwise ordered by the court or permitted in writing by the Designating Party, a
 3    Receiving Party may disclose any information or item designated
 4    “CONFIDENTIAL” only to:
 5                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 6    well as employees of said Outside Counsel of Record to whom it is reasonably
 7    necessary to disclose the information for this Action;
 8                (b) the officers, directors, and employees (including House Counsel) of
 9    the Receiving Party or its affiliates to whom disclosure is reasonably necessary for
10    this Action and who have signed the “Acknowledgement and Agreement to Be
11    Bound” (Exhibit A);
12                (c) Experts (as defined in this Order) of the Receiving Party to whom
13    disclosure is reasonably necessary for this Action and who have signed the
14    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15                (d) the court and its personnel;
16                (e) private court reporters and their staff to whom disclosure is reasonably
17    necessary for this Action and who have signed the “Acknowledgment and
18    Agreement to Be Bound” (Exhibit A);
19                (f) professional jury or trial consultants, mock jurors, and Professional
20    Vendors to whom disclosure is reasonably necessary for this Action and who have
21    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22                (g) the author or recipient of a document containing the information or a
23    custodian or other person who otherwise possessed or knew the information;
24                (h) during their depositions, witnesses, and attorneys for witnesses, in the
25    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
26    requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
27    (Exhibit A); and (2) they will not be permitted to keep any confidential information
28
                                                     9
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 10 of 17 Page ID #:416




  1   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
  2   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
  3   transcribed deposition testimony or exhibits to depositions that reveal Protected
  4   Material may be separately bound by the court reporter and may not be disclosed to
  5   anyone except as permitted under this Protective Order;
  6               (i) any mediator or settlement officer, and their supporting personnel,
  7   mutually agreed upon by any of the parties engaged in settlement discussions; and
  8               (j) Plaintiffs to whom disclosure is reasonably necessary for this Action
  9   and who have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit
 10   A).
 11         7.3      Disclosure of “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
 12   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
 13   writing by the Designating Party, a Receiving Party may disclose any information or
 14   item designated “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” only
 15   to:
 16         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 17   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 18   to disclose the information for this Action;
 19         (b) the House Counsel of the Receiving Party or its affiliates to whom
 20   disclosure is reasonably necessary for this Action and who have signed the
 21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 22         (c) Experts (as defined in this Order) of the Receiving Party to whom
 23   disclosure is reasonably necessary for this Action and who have signed the
 24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 25         (d) the court and its personnel;
 26   ///
 27   ///
 28
                                                  10
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 11 of 17 Page ID #:417




  1         (e) private court reporters and their staff to whom disclosure is reasonably
  2   necessary for this Action and who have signed the “Acknowledgment and
  3   Agreement to Be Bound” (Exhibit A);
  4         (f) professional jury or trial consultants, mock jurors, and Professional
  5   Vendors to whom disclosure is reasonably necessary for this Action and who have
  6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  7         (g) the author or recipient of a document containing the information or a
  8   custodian or other person who otherwise possessed or knew the information; and
  9         (h) any mediator or settlement officer, and their supporting personnel,
 10   mutually agreed upon by any of the parties engaged in settlement discussions.
 11         8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
 12                 PRODUCED IN OTHER LITIGATION
 13         If a Party is served with a subpoena or a court order issued in other litigation
 14   that compels disclosure of any information or items designated in this Action by
 15   another Party as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
 16   ATTORNEYS’ EYES ONLY,” that Party must:
 17              (a) promptly notify in writing the Designating Party. Such notification
 18   shall include a copy of the subpoena or court order unless prohibited by law;
 19              (b) promptly notify in writing the party who caused the subpoena or order
 20   to issue in the other litigation that some or all of the material covered by the
 21   subpoena or order is subject to this Protective Order. Such notification shall include
 22   a copy of this Protective Order; and
 23              (c) cooperate with respect to all reasonable procedures sought to be
 24   pursued by the Designating Party whose Protected Material may be affected.
 25         If the Designating Party timely seeks a protective order, the Party served with
 26   the subpoena or court order shall not produce any information designated in this
 27   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’
 28
                                                 11
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 12 of 17 Page ID #:418




  1   EYES ONLY” before a determination by the court from which the subpoena or
  2   order issued, unless the Party has obtained the Designating Party’s permission, or
  3   unless otherwise required by the law or court order. The Designating Party shall
  4   bear the burden and expense of seeking protection in that court of its confidential
  5   material and nothing in these provisions should be construed as authorizing or
  6   encouraging a Receiving Party in this Action to disobey a lawful directive from
  7   another court.
  8         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  9             PRODUCED IN THIS LITIGATION
 10             (a) The terms of this Order are applicable to information produced by a
 11   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 12   CONFIDENTIAL - ATTORNEYS’ EYES ONLY.” Such information produced by
 13   Non-Parties in connection with this litigation is protected by the remedies and relief
 14   provided by this Order. Nothing in these provisions should be construed as
 15   prohibiting a Non-Party from seeking additional protections.
 16             (b) In the event that a Party is required, by a valid discovery request, to
 17   produce a Non-Party’s confidential information in its possession, and the Party is
 18   subject to an agreement with the Non-Party not to produce the Non-Party’s
 19   confidential information, then the Party shall:
 20                (1) promptly notify in writing the Requesting Party and the Non-Party
 21   that some or all of the information requested is subject to a confidentiality
 22   agreement with a Non-Party;
 23                (2) promptly provide the Non-Party with a copy of the Protective
 24   Order in this Action, the relevant discovery request(s), and a reasonably specific
 25   description of the information requested; and
 26                (3) make the information requested available for inspection by the
 27   Non-Party, if requested.
 28
                                                 12
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 13 of 17 Page ID #:419




  1               (c) If a Non-Party represented by counsel fails to commence the process
  2   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
  3   notice and accompanying information or fails contemporaneously to notify the
  4   Receiving Party that it has done so, the Receiving Party may produce the Non-
  5   Party’s confidential information responsive to the discovery request. If an
  6   unrepresented Non-Party fails to seek a protective order from this court within 14
  7   days of receiving the notice and accompanying information, the Receiving Party
  8   may produce the Non-Party’s confidential information responsive to the discovery
  9   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 10   not produce any information in its possession or control that is subject to the
 11   confidentiality agreement with the Non-Party before a determination by the court
 12   unless otherwise required by the law or court order. Absent a court order to the
 13   contrary, the Non-Party shall bear the burden and expense of seeking protection in
 14   this court of its Protected Material.
 15         10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 16         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 17   Protected Material to any person or in any circumstance not authorized under this
 18   Protective Order, the Receiving Party must immediately (a) notify in writing the
 19   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 20   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 21   whom unauthorized disclosures were made of all the terms of this Order, and
 22   (d) request such person or persons to execute the “Acknowledgment and Agreement
 23   to Be Bound” (Exhibit A).
 24         11.      INADVERTENT PRODUCTION OF PRIVILEGED OR
 25                  OTHERWISE PROTECTED MATERIAL
 26         When a Producing Party gives notice to Receiving Parties that certain
 27   inadvertently produced material is subject to a claim of privilege or other protection,
 28
                                                 13
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 14 of 17 Page ID #:420




  1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  3   procedure may be established in an e-discovery order that provides for production
  4   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  5   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  6   communication or information covered by the attorney-client privilege or work
  7   product protection, the parties may incorporate their agreement into this Protective
  8   Order.
  9            12.   MISCELLANEOUS
 10            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 11   person to seek its modification by the Court in the future.
 12            12.2 Right to Assert Other Objections. No Party waives any right it
 13   otherwise would have to object to disclosing or producing any information or item
 14   on any ground not addressed in this Protective Order. Similarly, no Party waives
 15   any right to object on any ground to use in evidence of any of the material covered
 16   by this Protective Order.
 17            12.3 Filing Protected Material. A Party that seeks to file under seal any
 18   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
 19   orders of the assigned District Judge and Magistrate Judge. Protected Material may
 20   only be filed under seal pursuant to a court order authorizing the sealing of the
 21   specific Protected Material at issue. If a Party’s request to file Protected Material
 22   under seal is denied by the court, then the Receiving Party may file the information
 23   in the public record unless (a) otherwise instructed by the court or (b) if the
 24   Receiving Party receives notice from the Designating Party that it intends to seek
 25   reconsideration of the court’s order denying the request to file the Protected
 26   Materials under seal and such motion for reconsideration is filed prior to the time
 27   limit imposed by the court for filing the information in the public record.
 28
                                                 14
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 15 of 17 Page ID #:421




  1         12.4 Redaction of Protected Material Containing Personal Confidential
  2   Information Before Filing. The Parties contemplate that they may produce
  3   Protected Material that contains individual’s personal confidential information
  4   pursuant to the terms of this Order. Prior to filing any such Protected Material in
  5   any Court, the filer must comply with Civil Local Rule 5.2-1 and Federal Rule of
  6   Civil Procedure 5.2 by redacting any sensitive and private information, including
  7   but not limited to personal identifying information on any medical records, passport
  8   numbers, driver license numbers, full home addresses, and financial account
  9   numbers.
 10         13.    FINAL DISPOSITION
 11         After the final disposition of this Action, as defined in Section 4, within 60
 12   days of a written request by the Designating Party, each Receiving Party must return
 13   all Protected Material to the Producing Party or destroy such material. As used in
 14   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 15   summaries, and any other format reproducing or capturing any of the Protected
 16   Material. Whether the Protected Material is returned or destroyed, the Receiving
 17   Party must submit a written certification to the Producing Party (and, if not the same
 18   person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
 19   (by category, where appropriate) all the Protected Material that was returned or
 20   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 21   abstracts, compilations, summaries or any other format reproducing or capturing any
 22   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 23   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 24   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 25   reports, attorney work product, and consultant and expert work product, even if such
 26   materials contain Protected Material. Any such archival copies that contain or
 27   ///
 28
                                                15
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 16 of 17 Page ID #:422




  1   constitute Protected Material remain subject to this Protective Order as set forth in
  2   Section 4.
  3         14.    Any violation of this Order may be punished by any and all appropriate
  4   measures including, without limitation, contempt proceedings and/or monetary
  5   sanctions.
  6

  7         IT IS SO ORDERED.
  8   DATED: February 12, 2021
  9

 10                                              ___________/s/______________
                                                 Honorable Jacqueline Chooljian
 11                                              United States Magistrate Judge
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                16
Case 2:20-cv-03488-DSF-JC Document 55 Filed 02/12/21 Page 17 of 17 Page ID #:423




  1                                          EXHIBIT A
  2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4   I,   _____________________________                [print   or   type   full   name],   of
  5   _________________ [print or type full address], declare under penalty of perjury that
  6   I have read in its entirety and understand the Protective Order that was issued by the
  7   United States District Court for the Central District of California on February 12, 2021
  8   in the case of Hsu et al. v. Princess Cruise Lines Ltd., 2:20-cv-03488-DSF-JC (C.D.
  9   Cal.). I agree to comply with and to be bound by all the terms of this Protective Order
 10   and I understand and acknowledge that failure to so comply could expose me to
 11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
 12   not disclose in any manner any information or item that is subject to this Protective
 13   Order to any person or entity except in strict compliance with the provisions of this
 14   Order.
 15            I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the purpose of enforcing the terms of this
 17   Protective Order, even if such enforcement proceedings occur after termination of this
 18   action. I hereby appoint __________________________ [print or type full name] of
 19   _______________________________________ [print or type full address and
 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Protective Order.
 22   Date: ______________________________________
 23   City and State where sworn and signed: _________________________________
 24

 25   Printed name: _______________________________
 26

 27   Signature: __________________________________
 28
                                                   17
